Exhibit 10.7

EXECUTION VERSION

AMENDMENT NO. 2, dated as of September 16, 2014 (this “Amendment), to the Loan
Agreement, dated as of May 1, 2013 (as amended by Amendment No. 1, dated as of
August 1, 2013, the “Loan Agreement”), by and between STOCKBRIDGE/SBE HOLDINGS,
LLC (the “Borrower”) and SLS LENDER, LLC, as lender (the “Lender”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Loan Agreement.

WHEREAS, the Loan Parties desire to amend the Loan Agreement on the terms set
forth herein; and

WHEREAS, Section 10.02(b) of the Loan Agreement provides that the Borrower and
the Lender may amend the Loan Agreement.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Loan Agreement Amendment. The Loan Agreement is, effective as of the
Amendment No. 2 Effective Date (as defined below), hereby amended as follows:

(a) The following definitions are added to Section 1.01 of the Loan Agreement in
appropriate alphabetical order:

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
September 16, 2014.

“Amendment No. 2 Effective Date” means September 16, 2014.

“Franchise Guaranty” shall mean that certain Guaranty of Franchise Agreement,
dated on or about September 16, 2014, by Borrower in favor of Hilton World-wide
Holdings, Inc.

“Second Amendment to Borrower LLC Agreement” means that certain Second Amendment
to Fourth Amended and Restated Limited Liability Company Agreement of
Stockbridge/SBE Holdings, LLC, dated as of the Amendment No. 2 Effective Date.

(b) Section 6.01(f) of the Loan Agreement is hereby amended to read as follows:

(f) Indebtedness in respect of one or more revolving credit facilities in an
aggregate principal amount not to exceed $65,000,000; provided that such
Indebtedness shall not be incurred prior to the date that, at the time of
incurrence and based on the Project Schedule then in effect, is reasonably
expected to be six months prior to the Opening Date; provided further that
Borrower shall not request a disbursement under any such revolving credit
facility without Lender’s prior written consent if such disbursement would
increase the aggregate outstanding principal balance under such revolving credit
facilities to an amount in excess of $22,500,000;



--------------------------------------------------------------------------------

- 2 -

 

(c) Section 6.01(g) of the Loan Agreement is amended by deleting the following
text: “; provided that in the event that Borrower enters into the revolving
credit facility permitted under Section 6.01(f), such amount shall be reduced to
$5,000,000”.

(d) Section 6.01 of the Loan Agreement is amended by (i) deleting “and” at the
end of Section 6.01(p), (ii) adding “and” at the end of Section 6.01(q), and
(iii) adding the following after Section 6.01(q):

(r) the guaranty by Borrower of Indebtedness of SBE Hotel Group, LLC under the
Franchise Guaranty in an amount not to exceed $7,500,000 per fiscal year;

(e) Section 6.10(b) of the Loan Agreement is amended to read as follows:

(b) terminate, amend or modify, or permit the termination, modification of its
Organizational Documents other than (i) any such termination, amendments or
modifications effected in connection with any transfers permitted by this
Agreement, (ii) any such amendments or modifications or such new agreements
which are required by the Gaming Laws and otherwise not adverse in any material
respect to the interests of the Lender or in connection with the transactions
permitted under Section 6.04, 6.05 or 6.06, and (iii) the Second Amendment to
Borrower LLC Agreement;

Section 2. Effectiveness. The amendments to the Loan Agreement set forth herein
shall be effective as of the date set forth above.

Section 3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 4. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The jurisdiction, service of
process and waiver of right to trial by jury provisions set forth in Sections
10.09 and 10.10 of the Loan Agreement are incorporated herein by reference
mutatis mutandis.

Section 5. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

- 3 -

 

Section 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lender and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Agreement and every
term, condition, obligation, covenant and agreement contained in the Loan
Agreement is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect. Each Loan Party reaffirms its obligations under the
Loan Documents to which it is party and the validity of the Liens granted by it
pursuant to the SLS Las Vegas Mortgage. From and after the effective date of
this Amendment, all references to the Loan Agreement shall, unless expressly
provided otherwise, refer to the Loan Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

STOCKBRIDGE/SBE HOLDINGS, LLC, as Borrower

BY: STOCKBRIDGE/SBE VOTECO COMPANY, LLC, its manager

By:       /s/ Darren Drake   Name:    Darren Drake   Title:   Vice President

 

[Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

SLS LENDER, LLC, as Lender

BY: SLS LENDER MANAGER, LLC, its manager

By:       /s/ George W. Ekins   Name:    George W. Ekins   Title:   Principal

 

[Amendment No. 2 Signature Page]